                                 Case 5:20-cv-00324-VAP-AFM Document 18 Filed 04/24/20 Page 1 of 15 Page ID #:241




                                  1                                                                                   JS-6
                                                                    UNITED STATES DISTRICT COURT
                                  2                                CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Maria Guijarro,
                                  6                         Plaintiff,             5:20-cv-00324-VAP-AFMx
                                  7                         v.                        Order GRANTING Plaintiff’s
                                  8       Healthcare Services Group, Inc. et             Motion to Remand
                                                                                               (Dkt. 11)
                                  9          al.,
                                 10                         Defendants
Central District of California
United States District Court




                                 11
                                 12
                                         Before the Court is Plaintiff Maria Guijarro’s Motion to Remand Action to
                                 13
                                      Superior Court, filed March 20, 2020. (“Motion,” Dkt. 11). Defendants
                                 14
                                      opposed the Motion on April 10, 2020, (Dkt. 14), and Plaintiff replied on April
                                 15
                                      16, 2020 (Dkt. 16).
                                 16
                                 17
                                            After considering all papers filed in support of, and in opposition to,
                                 18
                                      the Motion, the Court deems this matter appropriate for resolution without a
                                 19
                                      hearing pursuant to Local Rule 7-15. The Court GRANTS the Motion and
                                 20
                                      REMANDS the action to the California Superior Court for the County of San
                                 21
                                      Bernardino.
                                 22
                                 23
                                                                         I. BACKGROUND
                                 24
                                         On December 10, 2019, Plaintiff Guijarro (“Plaintiff”) filed her initial
                                 25
                                      complaint against Defendants Healthcare Services Group, Inc., HCSG West
                                 26

                                                                               1
                                 Case 5:20-cv-00324-VAP-AFM Document 18 Filed 04/24/20 Page 2 of 15 Page ID #:242




                                  1   LLC, and Yolocare Inc., dba Terracina Post Acute (together, “Defendants”) in
                                  2   San Bernardino Superior Court, alleging violations of various California
                                  3   Labor Codes. (See generally “Compl.,” Dkt. 1-1, Ex. B).
                                  4
                                  5       In the Complaint, Plaintiff identifies as the putative class “[a]ll current
                                  6   and former non-exempt employees of Defendants who worked at any of
                                  7   Defendants’ locations in the State of California at any time within the period
                                  8   beginning four (4) years prior to the filing of the this [sic] action, and ending
                                  9   at the time this action settles or proceeds to final judgment.” (Compl. ¶ 5).
                                 10   Plaintiff alleges in the Complaint that Defendants engaged in various
Central District of California
United States District Court




                                 11   unlawful practices, including (1) failure to provide meal periods, (2) failure to
                                 12   provide rest periods, (3) failure to pay overtime wages, (4) failure to pay
                                 13   minimum wages, (5) failure to timely pay wages during employment, (6)
                                 14   failure to pay all wages due at termination, (7) failure to maintain payroll
                                 15   records, (8) failure to furnish accurate wage statements, (9) failure to
                                 16   indemnify employees for business expenses, and unfair business practices.
                                 17   (See generally id.). Plaintiff also seeks penalties under the Private
                                 18   Attorneys General Act (“PAGA”). (Id. ¶¶ 62-66).
                                 19
                                 20       Based on these alleged violations, Plaintiff brought (1) a class action on
                                 21   behalf of those similarly situated, and (2) a representative action under the
                                 22   Private Attorneys General Act (“PAGA”). (See id. at ¶¶ 14-66). Plaintiff
                                 23   served Defendants with the Complaint on December 12, 2019, (see “Notice
                                 24   of Removal,” Dkt. 1 ¶ 1; Dkt. 1-1, Ex. B), and Defendants answered the
                                 25   Complaint on January 13, 2020. (Dkt. 1-1, Ex. G). On February 19, 2020,
                                 26   Defendants removed the instant action to this Court, claiming the Court had

                                                                               2
                                 Case 5:20-cv-00324-VAP-AFM Document 18 Filed 04/24/20 Page 3 of 15 Page ID #:243




                                  1   jurisdiction under the Class Action Fairness Act (CAFA). (See generally
                                  2   Notice of Removal).
                                  3
                                  4                            II.    LEGAL STANDARD
                                  5      Removal jurisdiction is governed by statute. See 28 U.S.C. §§ 1441 et
                                  6   seq.; Libhart v. Santa Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir. 1979)
                                  7   (“The removal jurisdiction of the federal courts is derived entirely from the
                                  8   statutory authorization of Congress” (citations omitted)). Defendants may
                                  9   remove a case to a federal court when a case originally filed in state court
                                 10   presents a federal question or is between citizens of different states. See
Central District of California
United States District Court




                                 11   28 U.S.C. §§ 1441(a)-(b), 1446, 1453. Only those state court actions that
                                 12   originally could have been filed in federal court may be removed. 28 U.S.C.
                                 13   § 1441(a); Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).
                                 14
                                 15      Although CAFA gives district courts diversity jurisdiction to hear class
                                 16   actions, defendants must show that “any member of a class of plaintiffs is a
                                 17   citizen of a State different from any defendant” (minimum diversity); the
                                 18   number of members of the proposed plaintiff class exceeds 100 in the
                                 19   aggregate (numerosity); and “the matter in controversy exceeds the sum or
                                 20   value of $5,000,000, exclusive of interest and costs” (amount in
                                 21   controversy). 28 U.S.C. § 1332(d); see also Luther v. Countrywide Home
                                 22   Loans Servicing LP, 533 F.3d 1031, 1033-34 (9th Cir. 2008); Serrano v. 180
                                 23   Connect, Inc., 478 F.3d 1018, 1020-21 (9th Cir. 2007).
                                 24
                                 25      A defendant's notice of removal need include only a plausible allegation
                                 26   that the amount in controversy exceeds the jurisdictional threshold.

                                                                             3
                                 Case 5:20-cv-00324-VAP-AFM Document 18 Filed 04/24/20 Page 4 of 15 Page ID #:244




                                  1   Evidence establishing the amount is required by § 1446(c)(2)(B) only when
                                  2   the plaintiff contests, or the court questions, the defendant's allegation. Dart
                                  3   Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 88-89 (2014).
                                  4   When the removed complaint fails to allege a specific amount in
                                  5   controversy, or when the complaint alleges an amount in controversy less
                                  6   than the jurisdictional threshold, the removing defendant must prove by a
                                  7   preponderance of the evidence that the amount in controversy is greater
                                  8   than $5,000,000. Rodriguez v. AT&T Mobility Servs., No. 13-56149, 2013
                                  9   WL 4516757, at *6-7 (9th Cir. Aug. 27, 2013) (citing Standard Fire Ins. Co. v.
                                 10   Knowles, 133 S. Ct. 1345, 1348 (2013)); Lewis v. Verizon Commc'ns, Inc.,
Central District of California
United States District Court




                                 11   627 F.3d 395, 400 (9th Cir. 2010) (citing Guglielmino v. McKee Foods Corp.,
                                 12   506 F.3d 696, 699 (9th Cir. 2007)). If a defendant fails to meet the requisite
                                 13   burden of proof, a court must remand for lack of subject matter jurisdiction.
                                 14
                                 15      In determining the amount in controversy, the Court considers not only
                                 16   the facts alleged in the complaint, taken as true for purposes of calculating
                                 17   the amount, but also “summary-judgment-type evidence relevant to the
                                 18   amount in controversy at the time of removal.” Singer v. State Farm Mut.
                                 19   Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). “[T]he amount in
                                 20   controversy is simply an estimate of the total amount in dispute, not a
                                 21   prospective assessment of defendant's liability.” Lewis, 627 F.3d at 400.
                                 22
                                 23                                III.   DISCUSSION
                                 24      A defendant removing a case from state to federal court under CAFA
                                 25   faces a strong presumption against removal. See Abrego Abrego v. Dow
                                 26   Chem. Co., 443 F.3d 676, 685 (9th Cir.2006) (listing cases); Harris v.

                                                                             4
                                 Case 5:20-cv-00324-VAP-AFM Document 18 Filed 04/24/20 Page 5 of 15 Page ID #:245




                                  1   Bankers Life & Cas. Co., 425 F.3d 689, 698 (9th Cir.2005) (“removal
                                  2   statutes should be construed narrowly in favor of remand to protect the
                                  3   jurisdiction of state courts.”).
                                  4
                                  5       Here, Plaintiff contends removal is improper because (1) it was untimely,
                                  6   (2) even if the diversity requirement is satisfied, exceptions to CAFA’s
                                  7   diversity requirement apply, and (3) Defendants failed to satisfy the amount-
                                  8   in-controversy requirement. (See Motion at 8, 9, 12). As the removed
                                  9   complaint does not allege a specific amount in controversy, Defendant must
                                 10   prove by a preponderance of the evidence that the amount in controversy is
Central District of California
United States District Court




                                 11   greater than $5,000,000. Rodriguez v. AT&T Mobility Servs., 2013 WL
                                 12   4516757, at *6-7. Below, the Court reviews each argument in turn.
                                 13
                                 14     A. Timeliness
                                 15       Plaintiff argues that removal was untimely because Defendants were
                                 16   served on December 12, 2019, and did not file a notice of removal until
                                 17   February 21, 2020, 71 days later. (Dkt. 11 at 7). Although “[t]he removal
                                 18   statutes generally require a party to remove a case within 30 days of
                                 19   receiving the complaint, . . . the two 30–day periods are not the exclusive
                                 20   periods for removal.” Rea v. Michaels Stores Inc., 742 F.3d 1234, 1237-38
                                 21   (9th Cir. 2014) (citing 28 U.S.C. § 1446, 1453(b). “[A]s long as the
                                 22   complaint or ‘an amended pleading, motion, order or other paper’ does not
                                 23   reveal that the case is removable, the 30–day time period never starts to run
                                 24   and the defendant may remove at any time.” Id. at 1238.
                                 25
                                 26

                                                                            5
                                 Case 5:20-cv-00324-VAP-AFM Document 18 Filed 04/24/20 Page 6 of 15 Page ID #:246




                                  1       Although Plaintiff argues that “[i]t is clear from the face of the Complaint
                                  2   that removal would have been proper,” and “no information was obtained by
                                  3   Defendant from Plaintiff that let them know removal is appropriate after they
                                  4   were served,” Plaintiff provides little support for this statement. (Dkt. 11 at
                                  5   8). Indeed, Plaintiff included no information in her Complaint regarding the
                                  6   size of the putative class, nor did she specify the damages at issue. (See
                                  7   Dkt. 11 at 12 (conceding that “the Complaint does not plead a specific
                                  8   amount of damages”)). Instead, as Defendants argue, “[t]he Complaint
                                  9   does not allege an amount in controversy, an estimated number of putative
                                 10   class members, or other facts from which it can be ascertained from the
Central District of California
United States District Court




                                 11   face of the pleadings that this case is one which is removable.” (Dkt. 1-1,
                                 12   “Scholl Decl.,” ¶ 4). The 30-day window for removal, therefore, does not
                                 13   apply, and the Court concludes that removal was timely.
                                 14
                                 15     B. Diversity and Exceptions
                                 16       CAFA requires minimal diversity and that requirement is satisfied here.
                                 17   See 28 U.S.C.A. § 1332(d)(2) (“The district courts shall have original
                                 18   jurisdiction of any civil action in which the matter in controversy exceeds the
                                 19   sum or value of $5,000,000, exclusive of interest and costs, and is a class
                                 20   action in which any member of a class of plaintiffs is a citizen of a State
                                 21   different from any defendant[.]”). Plaintiff argues, however, that the local
                                 22   controversy exception to CAFA’s diversity provision applies.1 The Court
                                 23   disagrees.
                                 24
                                         1
                                           Plaintiff states “that both the local controversy and home-state controversy
                                 25      exceptions apply,” but discusses only the local controversy exceptions.
                                         (Dkt. 11 at 9). The Court therefore does not address the home-state con-
                                 26      troversy exception.

                                                                                6
                                 Case 5:20-cv-00324-VAP-AFM Document 18 Filed 04/24/20 Page 7 of 15 Page ID #:247




                                  1       In the Ninth Circuit, it is “well-established . . . that the party seeking
                                  2   remand must prove the applicability of such exception[.]” Serrano v. 180
                                  3   Connect, Inc., 478 F.3d 1018, 1024 (9th Cir. 2007). Plaintiff has failed to
                                  4   carry that burden. Plaintiff states that, under the local controversy
                                  5   exception, there is no CAFA jurisdiction here because (1) “greater than two-
                                  6   thirds of the members of all proposed” Plaintiff class members are California
                                  7   residents; (2) at least one Defendant “from whom significant relief is sought
                                  8   by members of the plaintiff class” is a California citizen, (3) the alleged
                                  9   injuries caused by Defendants occurred in California; and (4) no similar
                                 10   class actions have been filed within the past three years against any of the
Central District of California
United States District Court




                                 11   defendants “asserting the same or similar factual allegations against any of
                                 12   the defendants on behalf of the same or other persons.” 28 U.S.C.A. §
                                 13   1332(d)(4)(A) (emphasis added).
                                 14
                                 15     A Plaintiff must show all four elements to establish the local controversy
                                 16   exception applies, and Plaintiff here provides little to no support that any of
                                 17   the elements are satisfied. As Defendants argue, for example, “Plaintiff does
                                 18   not even attempt to establish that no other similar actions have been filed
                                 19   against Defendants during the three years prior to the filing of this action.”
                                 20   (Motion at 6). The Court concludes, therefore, that the exception does not
                                 21   apply here.
                                 22
                                 23     C. Amount-in-Controversy
                                 24       Defendants argue that “even when excluding the theoretical value of
                                 25   Plaintiff’s claims for failure to pay overtime wages, failure to timely pay
                                 26   wages during employment, payroll penalties, unreimbursed business

                                                                               7
                                 Case 5:20-cv-00324-VAP-AFM Document 18 Filed 04/24/20 Page 8 of 15 Page ID #:248




                                  1   expenses, interest, costs, and PAGA penalties, and assuming only minimal
                                  2   violations as to Plaintiff’s remaining claims, the amount in controversy in this
                                  3   lawsuit is at least $46,289,875.50[.]” (Dkt. 1 ¶ 18) (emphasis omitted).
                                  4   Defendants' calculations are based solely on a Declaration made by Tami
                                  5   Ford, the Human Resources Director at Healthcare Services Group, Inc.,
                                  6   the parent company of HCSG West (together, “HCSG”). (Declaration of
                                  7   Tami Ford (“Ford Decl.”), Dkt 1-2 ¶ 1). Without more, however, Defendants’
                                  8   calculations are mere speculation.
                                  9
                                 10      The only concrete evidence provided in the Ford Declaration addresses
Central District of California
United States District Court




                                 11   (1) the number of employees who worked for Defendants during the
                                 12   proposed period; (2) how many total weeks were worked; (3) the average
                                 13   hourly wage for those employees; and (4) the number of employees who left
                                 14   HCSG during the relevant period. (“Ford Decl.”, Dkt 1-2, ¶ 7-9). Defendants
                                 15   rely on this sparse data to make a series of assumptions regarding Plaintiff’s
                                 16   claims. As numerous other courts in this Circuit have found, such
                                 17   assumptions do not suffice to calculate the amount-in-controversy
                                 18   requirement for CAFA jurisdiction. See, e.g., Weston v. Helmerich & Payne
                                 19   Inter. Drilling Co., 2013 WL 5274283, at *6; (E.D. Cal. Sept. 17, 2013)
                                 20   (“Defendant provides no factual underpinning for the assumption that a meal
                                 21   and rest break violation occurred one time per week or why an overtime
                                 22   violation should be presumed to occur for four hours every week.”);
                                 23   Emmons v. Quest Diagnostics Clinical Labs., Inc., 2014 WL 584393, at *6
                                 24   (E.D. Cal. Feb. 12, 2014) (“Defendants conclude that because Plaintiffs
                                 25   allege that all class members were not provided with complete and accurate
                                 26   wage statements, Defendants are entitled to assume the maximum statutory

                                                                             8
                                 Case 5:20-cv-00324-VAP-AFM Document 18 Filed 04/24/20 Page 9 of 15 Page ID #:249




                                  1   penalty applies. This, however, is an improper assumption.”); Marshall v. G2
                                  2   Secure Staff, LLC, 2014 WL 3506608, at *2 (C.D. Cal. July 14, 2014)
                                  3   (“[P]arties may not rely on the assumption that the 100–percent violation
                                  4   rule applies without supporting the assumption with evidence.”).
                                  5
                                  6      In assessing the amount in controversy, the Ninth Circuit considers
                                  7   “facts presented in the removal petition as well as any ‘summary-judgement-
                                  8   type evidence relevant to the amount in controversy at the time of removal.’”
                                  9   Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir.
                                 10   2003) (quoting Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377
Central District of California
United States District Court




                                 11   (9th Cir.1997)). As Plaintiff points out, “[a]lthough Defendants have
                                 12   unfettered access to every putative class member's employment records,
                                 13   which contain the data necessary to make calculations, Defendants' Notice
                                 14   of Removal does not use any of the evidence within their control to plead a
                                 15   specific amount of damages.” (Dkt. 11 at 12-13).
                                 16
                                 17      Defendants need not rebut Plaintiff’s argument that Defendants’ removal
                                 18   is supported by conjecture by proving the putative class members' damages
                                 19   for them. Korn v. Polo Ralph Lauren Corp., 536 F.Supp.2d 1199, 1204–05
                                 20   (E.D. Cal. 2008) (quoting McCraw v. Lyons, 863 F. Supp. 430, 434 (W.D. Ky.
                                 21   1994)). On the other hand, Defendants cannot meet their own burden in
                                 22   removing the case with only “speculation and conjecture.” Dupre v. Gen.
                                 23   Motors, No. CV–10–00955RG K(Ex), 2010 WL 3447082, at *4 (C.D. Cal.
                                 24   Aug.27, 2010) (quoting Lowdermilk, 479 F.3d at 1002). Here, Defendants’
                                 25   supporting declarations do not support their jurisdictional allegations
                                 26

                                                                             9
                                 Case 5:20-cv-00324-VAP-AFM Document 18 Filed 04/24/20 Page 10 of 15 Page ID #:250




                                  1   factually; the allegations therefore are speculation and conjecture,
                                  2   insufficient to meet Defendants’ burden in removing the action.
                                  3
                                  4      1. Wage Statement Penalties
                                  5      Plaintiff seeks to recover penalties for allegedly non-compliant itemized
                                  6   wage statements. (See Compl. ¶¶ 48-51). Defendants, assuming a 100%
                                  7   violation rate, claim these alleged violations put $8,094,900 in controversy.
                                  8   (Dkt. 1 ¶ 41). As explained above, Plaintiff made no such allegation.
                                  9   Instead, Plaintiff pled that “HCSG knowingly and intentionally failed to
                                 10   provide Plaintiff and Class Members with timely, accurate, and itemized
Central District of California
United States District Court




                                 11   wage statements in accordance with California Labor Code § 226(a).”
                                 12   (Compl. ¶ 50). Plaintiff simply stated that Defendants engaged in a
                                 13   “systematic course of illegal payroll practices and policies[.]” (Compl. ¶ 14).
                                 14   Defendants justify basing their calculation on 100% violation rate because
                                 15   “[n]one of Plaintiff’s broad allegations regarding the ‘systematic’ wage and
                                 16   hour violations alleged in the Complaint are qualified by any modifying
                                 17   language, such as ‘sometimes,’ ‘occasionally,’ ‘from time to time,’
                                 18   ‘intermittently,’ or ‘on certain days’ that would suggest anything less than a
                                 19   uniform 100% violation rate for all employees.” (Dkt. 14 at 11). Defendants,
                                 20   in other words, assume a 100% violation rate because Plaintiff did not
                                 21   explicitly say there was not a 100% violation rate.
                                 22
                                 23      This reasoning is unpersuasive, and Defendants provide no
                                 24   independent evidence to support such an assumption. Defendants'
                                 25   calculation is based solely on the Ford Declaration, which includes
                                 26   information addressing (1) the number of employees who worked for

                                                                            10
                                 Case 5:20-cv-00324-VAP-AFM Document 18 Filed 04/24/20 Page 11 of 15 Page ID #:251




                                  1   Defendants during the proposed period; (2) how many total weeks were
                                  2   worked; (3) the average hourly wage for those employees; and (4) the
                                  3   number of employees who left HCSG during the relevant period. (Ford Decl.
                                  4   ¶ 7-9). The declaration provides no evidence of a 100% violation rate.
                                  5
                                  6      As the Ninth Circuit explained in Garibay v. Archstone Communities
                                  7   LLC, 539 F. App'x 763 (9th Cir. 2013), such a declaration standing alone is
                                  8   insufficient to make assumptions about other aspects of the amount-in-
                                  9   controversy calculation, for example, the possible number of wage
                                 10   statement violations. In Garibay, defendants submitted a “declaration by
Central District of California
United States District Court




                                 11   their supervisor of payroll, which set[ ] forth only the number of employees
                                 12   during the relevant period, the number of pay periods, and general
                                 13   information about hourly employee wages. Beyond this, the defendants
                                 14   rel[ied] on speculative and self-serving assumptions about key unknown
                                 15   variables.” Id. at 764. For example, nothing in the declaration explained
                                 16   why each member of the class would be entitled to recovery for every pay
                                 17   period for inaccurate wage statements. See id. As Defendants have
                                 18   submitted a similar declaration, the Court finds their “evidence [is]
                                 19   insufficient to support removal jurisdiction under CAFA.” See id.
                                 20
                                 21      2. Meal and Rest Period Penalties
                                 22      Plaintiffs also seek to recover for missed meal and rest periods pursuant
                                 23   to California Labor Codes § 226.7, § 512, and § 512(a). (See Compl. ¶¶ 15-
                                 24   23). Defendants claim such allegations, combined, put $17,899,608.5 in
                                 25   controversy, assuming one meal period and one rest break violation per
                                 26   week. (See Dkt. 14 at 14). Defendants' assumption regarding meal and

                                                                            11
                                 Case 5:20-cv-00324-VAP-AFM Document 18 Filed 04/24/20 Page 12 of 15 Page ID #:252




                                  1   rest period violations, however, is once again unsupported by any evidence.
                                  2   Defendants assert their assumption is “extremely conservative” because
                                  3   Plaintiff alleges Defendants employed a uniform policy of wage abuse and
                                  4   thus denied class members their meal and rest periods in violation of
                                  5   California law. (See Dkt. 14 at 13). The Court finds this insufficient to
                                  6   support Defendants' assumption of one meal period and one rest break
                                  7   violation per week.
                                  8
                                  9       Even assuming each class member was denied a rest period and a
                                 10   meal period for every shift lasting the requisite length, it is still unclear how
Central District of California
United States District Court




                                 11   many of the total shifts in question were of sufficient length to mandate the
                                 12   provision of meal and rest periods, as “Defendants fail to provide any
                                 13   evidence that is specific to the class members.” (Motion at 14). As
                                 14   Defendants “provide[ ] no factual underpinning for the assumption that a
                                 15   meal and rest break violation occurred one time per week,” the Court finds
                                 16   they have failed to sustain their evidentiary burden for purposes of removal.
                                 17   See Weston v. Helmerich & Payne Inter. Drilling Co., No. 1:13-cv-01092-
                                 18   LJO-JLT, 2013 WL 5274283, at *6 (E.D. Cal. Sept. 17, 2013); see also
                                 19   Munoz v. Central Parking Sys., Inc., 2010 WL 3432239, at *2 (C.D. Cal.
                                 20   Aug. 30, 2010) (dismissing Defendant's assumption of one meal period
                                 21   violation per week because Defendant “fail[ed] to provide ... evidentiary
                                 22   support”).
                                 23
                                 24       3. Failure to Pay Minimum Wages
                                 25       Defendants argue that Plaintiff’s claims regarding Defendants’ failure to
                                 26   pay minimum wages adds $4,474,703 to the amount in controversy,

                                                                              12
                                 Case 5:20-cv-00324-VAP-AFM Document 18 Filed 04/24/20 Page 13 of 15 Page ID #:253




                                  1   assuming half an hour of unpaid wages per workweek. (Dkt 14 at 14). This
                                  2   calculation is premised, however, on an assumption that defendants failed
                                  3   to pay proper wages to every class member employee during every pay
                                  4   period of the year. Once again, defendants adduce no evidence that would
                                  5   permit the court to draw such an inference, and the Court concludes that
                                  6   Defendants have failed to carry their burden to establish the amount in
                                  7   controversy with respect to the minimum wage claims.
                                  8
                                  9      4. Waiting Time Penalties
                                 10      Plaintiff seeks statutory penalty wages, alleging that class members did
Central District of California
United States District Court




                                 11   not receive all wages, earned and unpaid, within seventy-two hours of their
                                 12   leaving Defendants' employ because Defendants “willfully fail[ed] to pay, in
                                 13   accordance with California Labor Code §§ 201 and 202, any wages of an
                                 14   employee who is discharged or who quit[.]” (See Compl. ¶¶ 38-44).
                                 15   Defendants contend these alleged violations put $12,678,262 in
                                 16   controversy, assuming a 100% violation rate. (Notice of Removal ¶¶ 37-38.)
                                 17   Even assuming a 100% violation rate is appropriate, the Court has already
                                 18   called into question Defendants' calculations for Meal and Rest Period
                                 19   Penalties, as well as Wage Statement Penalties. Defendants, therefore,
                                 20   have failed to carry their burden to establish the amount in controversy
                                 21   regarding waiting time penalties.
                                 22
                                 23      5. Remaining Employment Claims
                                 24      Defendants have not addressed Plaintiff’s remaining substantive claims
                                 25   in detail, instead assuming Plaintiff’s claims regarding Defendants’ failure to
                                 26   pay overtime wages, failure to timely pay wages during employment, payroll

                                                                            13
                                 Case 5:20-cv-00324-VAP-AFM Document 18 Filed 04/24/20 Page 14 of 15 Page ID #:254




                                  1   penalties, unreimbursed business expenses, interest, costs, and PAGA
                                  2   penalties contribute $0 to the amount in controversy.
                                  3
                                  4      6. Attorneys' Fees
                                  5      Finally, Defendants calculated an amount in controversy for attorneys'
                                  6   fees as 25% of Plaintiff's projected damages. (Dkt. 1 ¶ 44). While courts in
                                  7   the Ninth Circuit have considered potential attorneys' fees in calculating the
                                  8   amount in controversy in wage-and-hour cases, Defendants' fees estimate
                                  9   is based on a conjectural damages calculation and should be disregarded.
                                 10   See Campbell v. Vitran Express, Inc., No. CV-10-04442-RGK(SHx), 2010
Central District of California
United States District Court




                                 11   WL 4971944, at *4 (C.D. Cal. Aug. 16, 2010) (“[B]ecause such uncertainty
                                 12   surrounds Defendant's calculation of damages and penalties, the Court
                                 13   cannot find that the inclusion of a 25% attorneys' fee, which Defendant
                                 14   recommends, would necessarily place the amount in controversy over the
                                 15   $5,000,000 CAFA threshold.”).
                                 16
                                 17                               IV.    CONCLUSION
                                 18      Plaintiffs in class actions “may plead conservatively to secure a state
                                 19   forum,” as long as those pleadings are made in good faith. Lowdermilk, 479
                                 20   F.3d at 1003; Id. at 998–99. Plaintiffs are, after all, masters of their own
                                 21   complaints. Holmes Group, Inc. v. Vornado Air Circulation Sys., Inc., 535
                                 22   U.S. 826, 831 (2002). The Ninth Circuit therefore cautions that courts
                                 23   should “assur[e] that removal occurs once the jurisdictional facts supporting
                                 24   removal are evident,” so as to “guard [ ] against premature and protective
                                 25   removals[.]” Harris, 425 F.3d at 698. Rather than moving ahead, relying
                                 26   largely upon conjecture, Defendants could have waited for evidence that it is

                                                                             14
                                 Case 5:20-cv-00324-VAP-AFM Document 18 Filed 04/24/20 Page 15 of 15 Page ID #:255




                                  1   more likely than not that the amount in controversy requirement in this case
                                  2   is satisfied. See Abrego Abrego, 443 F.3d at 691. Alternatively, as
                                  3   Defendants are in possession of detailed information regarding their
                                  4   employees, Defendants could have reviewed their own records and
                                  5   marshaled more detailed evidence to support their claims regarding the
                                  6   amount in controversy. At this time, however, the Court finds Defendants fail
                                  7   to satisfy its burden in invoking the Court's jurisdiction.
                                  8
                                  9       The Court therefore GRANTS Plaintiff's Motion to Remand and
                                 10   REMANDS the action to the California Superior Court for the County of San
Central District of California
United States District Court




                                 11   Bernardino.
                                 12
                                 13
                                 14
                                 15   IT IS SO ORDERED.
                                 16
                                 17
                                          Dated:     4/24/20
                                 18                                                        Virginia A. Phillips
                                 19                                                 Chief United States District Judge

                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                              15
